Citation Nr: 1018863	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-35 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to a compensable initial evaluation for 
service-connected right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1959 to June 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted service connection for right ear 
hearing loss with a noncompensable evaluation, and a May 2009 
rating decision, which denied the appellant's claim for 
entitlement to service connection for left ear hearing loss.

In March 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

In March 2010, the Board received statements from the 
appellant and his wife, and a February 2010 letter from R.J., 
Au. D.  The Board notes that VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
(SSOC) unless this procedural right is waived in writing by 
the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 
(2009).  In a March 2010 statement, the appellant's 
representative waived RO jurisdiction over the new evidence.  
Thus, the Board finds no prejudice to the appellant in 
proceeding to adjudicate this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based upon its review of the appellant's claims folder, the 
Board finds there is a further duty to assist the appellant 
with his claim for entitlement to service connection for left 
ear hearing loss disability.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The appellant was seen for a VA examination in April 2009 to 
evaluate whether there is a medical nexus between the 
appellant's left ear hearing loss and service.  The VA 
examination report reflects that the appellant has current 
left ear hearing loss disability for VA purposes.  The VA 
examiner opined that as the appellant's left ear hearing loss 
was not present upon discharge, left ear hearing loss is not 
caused by or a result of barotrauma in the military.  The VA 
examiner noted that an audiogram from December 1965 showed 
mild sensorineural hearing loss in the left ear, and a June 
1967 discharge examination showed hearing within normal 
limits in the left ear.  As the December 1965 and June 1967 
VA audiological tests were conducted prior to October 31, 
1967, the tests are assumed to be in American Standards 
Associates (ASA) units and must be converted to International 
Standards Organization (ISO) units.  However, there is no 
indication that the VA examiner converted the appellant's 
audiological tests.  The June 1967 audiological test revealed 
that pure tone thresholds, in decibels, converted from ASA 
units to reflect the current ISO standard were 20 decibels at 
3000 Hertz and 30 decibels at 4000 Hertz in the left ear.  
The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, 
the appellant's June 1967 discharge examination report 
reflects that the appellant had some degree of hearing loss 
in his left ear upon separation from service.  Consequently, 
the April 2009 VA examiner's statement that the appellant's 
June 1967 discharge examination showed that the appellant's 
hearing was within normal limits in the left ear was 
incorrect.  Additionally, a December 1965 service treatment 
record reflects that the appellant had high pitched deafness 
in both ears, although it was greater in his right ear.  
Further, the VA examiner did not consider whether the 
appellant's exposure to noise in service caused his hearing 
loss, only whether the hearing loss was caused by barotrauma.  
However, the appellant has contended that his left ear 
hearing loss was due to his exposure to loud noise while on 
active duty.  The February 2010 letter from R.J., Au. D., 
notes that the appellant's hearing loss may be due to noise 
exposure.  Consequently, the Board finds another VA opinion 
is necessary to determine the etiology of the appellant's 
left ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (if VA provides the appellant with an 
examination in a service connection claim, the examination 
must be adequate). 

In regard to the appellant's claim for entitlement to a 
compensable evaluation for right ear hearing loss, the Board 
finds that it is "inextricably intertwined" with the 
pending left ear hearing loss claim and the development 
requested in this remand.  See Harris v. Derwinski, 1 Vet. 
App. 181 (1991) (prohibiting the adjudication of claims that 
are inextricably intertwined based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  
Therefore, a decision on the issue of entitlement to a 
compensable evaluation for right ear hearing loss is deferred 
pending the development requested below.

Accordingly, the case is REMANDED for the following action:

1. The appellant's claims file should be 
forwarded to a VA physician for a medical 
opinion for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the appellant's left ear 
hearing loss was caused by the appellant's 
service, to include the appellant's report 
of exposure to loud noise in service, and 
barotrauma in service.  In rendering an 
opinion, the examiner should note that 
left ear hearing loss was demonstrated on 
audiometric examination in June 1967 at 
3000 Hertz, when the pure tone threshold, 
in decibels, are converted from ASA units 
to ISO units.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The clinician should review the claims 
folder and this fact should be noted in 
the accompanying medical report.

2. Thereafter, readjudicate the issues on 
appeal of entitlement to service 
connection for left ear hearing loss and 
entitlement to an initial compensable 
evaluation for right ear hearing loss.  If 
any benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


